United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2846
                                  ___________

Douglas Gunnink and Janet Gunnink,      *
                                        *
             Appellants,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
United States Government, also known * District of Minnesota.
as United States of America; Internal   *
Revenue Service; Department of the      * [UNPUBLISHED]
Treasury, also known as United States *
Treasury; United States Department of *
Justice,                                *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: November 4, 2009
                               Filed: December 14, 2009
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Douglas Gunnink and Janet Gunnink appeal the district court’s1 dismissal of
their claims against the United States. After careful de novo review, see Schaaf v.
Residential Funding Corp, 517 F.3d 544, 549 (8th Cir.) (standard of review for

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
dismissal for failure to state claim), cert. denied, 129 S. Ct. 222 (2008); LeMay v. U.S.
Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006) (standard of review for dismissal for
lack of subject matter jurisdiction), we find no reversible error. First, we conclude
that the district court properly dismissed the claim that the Gunninks did not receive
notice of their right to a collection due process hearing before the levies were issued.
Cf. Geiselman v. United States, 961 F.2d 1, 6 (1st Cir. 1992) (per curiam) (Certificates
of Assessments and Payments, which listed “First Notice” dates for each assessment,
constituted presumptive proof that IRS gave notice of assessments and made demands
for payment from taxpayer). As for the remaining claims, we conclude that dismissal
was proper for the reasons the district court stated. See Humphreys v. United States,
62 F.3d 667, 671 (5th Cir. 1995) (per curiam) (jurisdiction conferred by 26 U.S.C.
§ 7429 does not authorize district court to decide correctness of tax liability asserted
by IRS).

      Accordingly, we affirm.
                     ______________________________




                                          -2-